UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7534


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

SABRI BENKAHLA,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cr-00009-JCC-1; 1:10-cv-00030-JCC)


Submitted:   March 14, 2011                 Decided:   March 31, 2011


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sabri Benkahla, Appellant Pro Se. Gordon D. Kromberg, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sabri Benkahla seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely    filing    of   a   notice   of       appeal   in   a   civil    case     is    a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order of dismissal was entered on

the docket on July 8, 2010.           The notice of appeal was filed, at

the earliest, on October 27, 2010. *                  Because Benkahla failed to

file a timely notice of appeal or to obtain an extension or

reopening    of    the   appeal   period,        we   dismiss    the     appeal.        We

dispense    with     oral    argument      because       the     facts     and     legal




     *
         See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3